721 N.W.2d 224 (2006)
Karlene S. HARBOUR, as Personal Representative of the Estate of Kevin Daniel Harbour, Deceased, Plaintiff-Appellant,
v.
CORRECTIONAL MEDICAL SERVICES, INC., a/k/a Correctional Medical Systems, Inc., Defendant-Appellee.
Docket No. 129153. COA No. 252857.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the motion for reconsideration of this Court's May 24, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.